DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/23/2021 has been entered. Claim(s) 1-16 is/are pending in the application. 

Election/Restrictions
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/10/2021.
Applicant’s election without traverse of Claims 1-8 in the reply filed on 09/10/2021 is acknowledged.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-5, 7-8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US20100172101A1) in view of Chen et al. ("Macroscale and microscale fracture toughness of microporous sintered Ag for applications in power electronic devices." Acta Materialia 129 (2017): 41-51.)
Regarding Claims 1, 5, and 7-8 and 15, Yao teaches a thermal interface material for bonding comprising a first bonded element such as an electronic component (32) to a second bonded element such as a heat sink (34) [0022], where metal sintered compacts (42 and 44) enter spaced between end portions and side faces of end portions of a plurality of carbon nanotubes (80) shown below in figure 3. 


    PNG
    media_image1.png
    917
    1501
    media_image1.png
    Greyscale

Wherein the matrices (42) and (44) are made of a phase change material or heat conductive paste [0019] filled with heat conductive particles including metal (60) [0020], the matrix is made by liquid phase sintering the matrix [0022], thereby forming a metal sintered compact, and Yao implies that the first and second matrix are the same material when stating “the matrix may be formed on one end of the carbon nanotube array 20 or two ends” [0019], and “forming a matrix on at least one of the first and second ends of the carbon nanotube arrays” (Claim 13) implying it is the same matrix, just on both ends and therefore the same material. 
Regarding the claim limitation of the first bond part being mostly composed of a first metal sintered compact, while Yao teaches liquid phase sintering of the heat conductive paste, Yao does not explicitly teach the paste is comprised of a majority sintered metal. However, Chen teaches that microporous sintered silver can serve as a bonding material to prelace 
Regarding Claim 4, Yao teaches the sintered compact contains copper or silver particles [0020]
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. in view of Chen as applied to Claim 1 above, in further view of Wang et al. ("Low-temperature sintering with nano-silver paste in die-attached interconnection." Journal of Electronic Materials 36.10 (2007): 1333-1340.).
Regarding Claim 2, Yao teaches a conductive paste with metal particles can be used, but does not teach whether the plurality of carbon nanotubes are present in a crystal grain boundary of the metal sintered compact. However, Wang teaches that when nanosintered paste is used for sintering and bonding electronic components to semiconductor devices, and teaches that sintering of nanosilver paste forms a densified joint with grains (Page 1336, Col. 1, Lines 12-16). Therefore, one of ordinary skill in the art would have been motivated to use a conductive paste with metal particles capable of forming grains for the See MPEP 2112.01(I)). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. in view of Chen as applied to Claim 1 above, in view of Zhang et al. (US20070119582A1)).
Regarding Claim 3, Yao teaches a heat sink is bonded to an electronic component with a carbon nanotube array but does not teach a heat spreader was used specifically. However Zhang teaches a method of bonding electronic components with a carbon nanotube thermal interface material, and teaches a thermal management aid such as a heat sink or an integral heat spreader can be mounted to an electronic die component [0010] for the purpose of dissipating heat to maintain the circuitry at a desired temperature [0003]. Therefore, it would have been obvious to one of ordinary skill in the art to instead of mounting a heat sink to an electronic component as taught by Yao, a heat spreader could be mounted instead as a simple substitution for the purpose of adding a cooling unit to dissipate heat and maintain circuitry at a desired temperature. 


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. in view of Chen as applied to Claim 5 above, in further view of Knickerbocker et al. ("3D silicon integration." 2008 58th Electronic Components and Technology Conference. IEEE, 2008.).
Regarding Claim 16, Yao teaches the parts are electronic components to be attached but does not explicitly teach the length of the parts covered the first bond part of 2-10 microns. However, Knickerbocker teaches that in stacked die bonding, the length scale of bonding surfaces is on the scale of 0.1-200 microns where the size of the vias is on the scale of 0.14-90 microns specifically (Table 1) (Figure 2). Therefore, it would have been obvious to one of ordinary skill in the art to bond electronic parts in the claimed size range for the purpose of predictably joining electronic components to eachother.  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Yao as used above, however the prior art fails to teach or suggest the claimed limitations of air caps between the plurality of nanotubes but not in contact with the first and/or second bonded members. Therefore, the claimed subject matter is considered allowable over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736